Citation Nr: 0820381	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-18 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to restoration of a 50 percent rating for 
service connected headaches.

2.  Entitlement to an increased rating for service-connected 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



INTRODUCTION

The veteran served on active duty from August 1961 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In June 2006, the Board upheld the RO's denial of the 
veteran's claims.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
February 2008, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's 
representative filed a motion to vacate the Board's decision.  
The Court granted the motion that month, vacating and 
remanding the case to the Board.  


FINDINGS OF FACT

1.  The RO's decision to reduce the veteran's evaluation for 
headaches from 50 percent to 10 percent disabling was 
supported by the evidence contained in the record at the time 
of the reduction and was made in compliance with applicable 
due process laws and regulations.

2.  The veteran's headaches do not approximate characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months or greater symptoms.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision reducing the veteran's 
disability rating for headaches from 50 percent to 10 percent 
disabling was in accordance with the law, and the veteran is 
not entitled to restoration of a 50 percent disability rating 
for headaches.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.105, 3.344, 4.124a, Diagnostic Code 8100 
(2007).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected headaches have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The basis for the February 2008 joint motion is very unclear 
and will be addressed below.

The veteran claims that the impairment associated with his 
service connected headaches is inadequately reflected by the 
10 percent evaluation presently in effect and that the 50 
percent evaluation previously in effect should be restored.  

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken, and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).

When the evidence indicates that a condition has stabilized 
to the point that a particular rating has continued for a 
long period of time (five years or more), and an examination 
indicates improvement in the condition, the rating agency 
must review the entire record of examinations and the 
medical-industrial history in order to ascertain whether the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  In arriving at a determination that there is 
material improvement in a physical or mental condition, the 
rating agency must consider whether the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344.

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to 
ratings which have continued for long periods at the same 
level (five years or more).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).

The 50 percent evaluation for headaches was in effect from 
May 1987 to December 2004, more than 5 years; thus, the 
provisions of 38 C.F.R. § 3.344 are applicable.  Initially, 
the RO properly complied with 38 C.F.R. § 3.105(e) pertaining 
to reductions.  That is, the RO furnished a letter to the 
veteran notifying him of the proposed reduction in a July 
2004 letter and he had 60 days in which to respond.  The 
reduction was not effectuated until January 1, 2005.  Thus, 
all due process requirements have been met under this 
provision.

When the issue is whether the RO is justified in reducing a 
veteran's rating, the Board is required to establish, by a 
preponderance of the evidence and in compliance with 
38 C.F.R. § 3.344(a), that a rating reduction is warranted.  
See Brown v. Brown, 5 Vet. App. 413 (1993).  Pursuant to 
38 C.F.R. § 3.344, the Board must (1) review the entire 
record of examinations and medical and industrial history to 
ascertain whether the examination or examinations on which 
the reduction was based were full and complete; (2) decline 
to use examinations which are less full and complete than 
those on which payments were authorized or continued; (3) not 
reduce an evaluation for a disability which is subject to 
periodic improvement on one examination except in cases where 
all the evidence clearly warrants a finding of material 
improvement; and (4) consider whether the evidence makes it 
reasonably certain that any improvement found will be 
maintained under the ordinary conditions of life.  Id. at 
419.

In this case, the Board has reviewed the claims file and 
finds that the examinations that form the bases for the 
reduction were as full and complete as the earlier VA 
examinations on which the increased rating was made.  
Further, the evidence shows that, although the veteran 
continues to complain of head, neck, and shoulder pain, such 
impairment is not the result of his service connected 
headaches.  Thus, it is the Board's conclusion that he is 
adequately compensated by the currently assigned 10 percent 
rating for his service connected headaches.  Inasmuch as 
neither restoration of the 50 percent evaluation previously 
in effect nor an evaluation in excess of 10 percent for the 
veteran's service connected headache disorder is warranted, 
the veteran's claims must be denied.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under Diagnostic Code 8100, the current 10 percent rating 
contemplates migraine headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2005).  A 30 percent rating is warranted for migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  Id.  The maximum 
50 percent rating is warranted for very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id.

The evidence supporting the veteran's claim consists of his 
subjective statements concerning the frequency and severity 
of his headaches and medical records, to include VA 
examination reports and outpatient treatment records, 
reflecting findings of headaches.  Specifically, the veteran 
has reported that he has experienced cervical pain and 
headaches since 1966 and that he presently experiences such 
pain twenty four hours per day seven days per week.  He 
described this pain as ten on a scale of one to ten.  

In addition, the April 2004 report of VA fee basis 
examination notes that the veteran is in desperate need of 
help to relieve some of the pain he lives with every day.

The evidence against the veteran's claim includes VA 
treatment records and examination reports which reflect that, 
while the veteran's service connected headaches are 
productive some impairment, the bulk of his disabling 
condition is the result of nonservice connected degenerative 
joint disease of the neck with nerve compression.  Moreover, 
although the veteran has described his headache pain as ten 
on a scale of one to ten and constant, a December 2002 
treatment report notes that the veteran had been experiencing 
chronic headaches for thirty to forty years but had not seen 
a physician during the previous six years, the June 2003 
report of VA examination notes that he was in no acute 
distress during the visit, and a November 2003 treatment 
report notes that the veteran was in mild to moderate 
discomfort.  

Simply stated, the Board finds that the veteran in his 
statements is exaggerating the nature and extent of his 
service connected disorder to the Board. 

The medical evidence associated with the file is 
conspicuously silent as to a description of any prostrating 
migraine attacks.  These records reflect that the veteran has 
sought no recent treatment specifically for his migraine 
headaches and those that are mentioned are either tension or 
associated with hid degenerative joint disease of the 
cervical spine.  In this context, as found in the prior Board 
decision, the Board finds that the veteran's statements to 
his VA examiners as to the frequency and severity of migraine 
headaches are not credible.

The November 2003 treatment report further notes that it was 
suspected that the underlying cause of the veteran discomfort 
was degenerative joint disease.  This examination report also 
states that, although a headache disorder could not be ruled 
out, there was no good story for migraines.  Rather, the 
examiner noted that chronic tension headaches were more 
likely and that the veteran's neck pain likely contributed to 
these headaches.  

Similarly, the April 2004 report of VA examination notes that 
the veteran's headaches are made worse by his degenerative 
joint disease of the neck with nerve compression.  The 
examiner commented that the veteran's migraines are triggered 
and made worse by his cervical nerve compression.  

Thus, the Board finds that the evidence of record 
demonstrates the impairment associated with the veteran's 
migraine headaches are not productive of a disability picture 
warranting restoration of the previously assigned 50 percent 
schedular evaluation or an evaluation in excess of 10 percent 
disabling under Diagnostic Code 8100.  The veteran's claims 
are, therefore, denied.

It is noted that the veteran claims that he has experienced 
cervical pain and headaches since 1966 and he that he is 
service connected for cervical radiculitis.  However, there 
is no evidence to support these contentions.  Specifically, 
the claims file is silent with respect to complaints or 
findings of cervical impairment until many years after his 
separation from active duty service in August 1967 and there 
is no evidence of record which reflects the veteran is 
service connected for any disorder other than headaches, to 
include cervical radiculitis.  Although the veteran has 
submitted evidence reflecting service connection for a 
nervous disorder, this refers to his headaches.  

The Board recognizes that the veteran has described at length 
his headache impairment and his belief that his neurological 
condition is more than headaches and affects his neck, hands, 
arms, head, back, and shoulder.  However, although the 
veteran is competent to testify and report observed behavior 
and symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possess a recognized degree of medical 
knowledge that would render there opinions on medical 
diagnoses or causation competent.  Extensive review of this 
condition has failed to indicate some form of neurological 
disorder associated with service. 

In this case, the medical records and evaluations span a 
period of several years and comprehensively reflect a degree 
of disability that is supportive of the accomplished 
reduction to a 10 percent evaluation for the service-
connected disability.

In light of the foregoing, the Board concludes that, pursuant 
to the provisions of 38 C.F.R. § 3.344, the preponderance of 
the evidence shows that the reduction in the rating was 
warranted.

The findings made above are essentially identical to the 
findings made in the prior Board decision.  The Board will 
now address the joint motion. 

The joint motion indicates that the BVA's analysis "appears 
to be" a determination that service connection is not in 
effect for headaches (such as tension headaches or headaches 
caused by a cervical disorder) that are not migraine 
headaches.  This is not the case.  At no time in the prior 
Board decision did the Board attempt to distinguish between 
service-connected and nonservice connected headaches.  The 
basis for this finding within the joint motion is very 
unclear.

As stated above, the November 2003 treatment report notes 
that it was suspected that the underlying cause of the 
veteran "discomfort" was degenerative joint disease.  As 
stated within the joint motion itself on page four, the Board 
indicated that the evidence indicated that the "bulk" of 
his disabling condition is the result of non-service 
connected degenerative joint disease of the neck with nerve 
compression.  The veteran is not service connected for these 
disabilities.  This is not (and was not) an effort by the 
Board to distinguish between the veteran's service-connected 
headaches and headaches caused by the veteran's nonservice 
connected disability, which would be inherently difficult.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  This was 
simply a statement that the "bulk" of his disabling 
condition is the result of non-service connected degenerative 
joint disease of the neck with nerve compression, nothing 
more.  

There is no other basis for the joint motion.  In this 
regard, it is important to note that the critical question in 
this case is the veteran's creditability regarding his 
subjective symptoms, particularly in the evaluation of a 
headache disorder where there is little (if any) objective 
evidence.  For example, the neurologic evaluation of June 
1987 was within "normal limits", and a hospitalization in 
November 1981 for this condition found no neurologic basis.  
An excellent review of the veteran's case can be seen in the 
rating action of October 2004.  Many of the medical facts 
cited in the joint motion itself support the Board's decision 
in this case. 

Simply stated, as found above, the Board finds that the 
veteran's statements to his VA examiners as to the frequency 
and severity of migraine headaches are not credible.  This is 
a factual finding of the Board, made based on a review of the 
evidence.  For example, in a treatment report dated August 
2003, the veteran states he does not work due to "pain" 
(not headaches) and associates most of his problem to his 
arms, neck, and back, not his headaches.  The complaints he 
makes to the RO or Board are not always consistent with the 
complaints he makes during VA treatment.  In this regard, the 
subjective nature of a headache disorder makes the veteran's 
credibility a critical factor in this case. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by way of letters from the RO to the 
veteran, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  The communications between the RO and the veteran 
clearly indicate that the veteran has been put on notice of 
the evidence needed to prevail in these claims.

By a May 2006 letter, VA notified the veteran of the recent 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
regarding degree of disability and effective date.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The actions before the Court clearly indicate that 
the veteran is aware of the evidence needed to prevail in 
this case.  Further, and more importantly, the veteran's 
attorney is also clearly aware of the requirements for the 
veteran to prevail in this case. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

With respect to the duty to assist, the RO has obtained 
service, VA, and private medical records, the veteran has 
been afforded VA examinations with respect to his claims.  
The Board has received the nine page fax from the veteran's 
attorney.  The veteran's attorney is clearly aware of the 
evidence needed to prevail in these claims.  An additional VA 
examination is not needed for reasons that are made clear 
above.      

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A. 

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his claims.

ORDER

The appeal is denied as to both issues.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


